Order
PER CURIAM.
Fernandez James appeals the judgment of his conviction, after a jury trial in the Circuit Court of Jackson County, of trafficking drugs in the second degree, § 195.223. As a result of his conviction, the appellant was sentenced, as a prior drug offender, § 195.275, to a term of imprisonment of ten years in the Missouri Department of Corrections, with no chance of parole, § 195.295.3.
In his sole point on appeal, the appellant claims that the trial court erred in overruling his pre-trial motion to suppress and admitting at trial, over his objection, the crack cocaine seized and any testimony relating to it, because the evidence sought to be suppressed was the fruit of an unlawful search and seizure.
We affirm pursuant to Rule 30.2503).